Citation Nr: 0612130	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  05-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for difficulty speaking and 
eating.


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1996 to 
February 1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for difficulty 
speaking and eating. 
FINDING OF FACT

The veteran does not have a chronic disability manifested by 
difficulty speaking and eating that is separate and distinct 
from her loss of sensation of the fifth cranial nerve. 


CONCLUSION OF LAW

A chronic disability manifested by difficulty speaking and 
eating that is separate and distinct from loss of sensation 
of the fifth cranial nerve was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005); 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The veteran claims that she currently experiences difficulty 
speaking and eating, which causes her to feel self-conscious.  
She contends that her current condition was incurred during 
service as a result of oral surgery.  Her service medical 
records indicate that four wisdom teeth were extracted in 
October 1996.  According to the post-operative medical 
records, she complained of paresthesia, an abnormal tingling 
sensation, within a week after surgery.  Upon evaluation, the 
dentist observed lack of sensation in the anterior two-thirds 
of her tongue except near the mid-line.  

One month after surgery, she complained of occasionally 
biting her tongue and continued paresthesia, and a small sore 
was noted.  Two months after surgery she informed her dentist 
that the paresthesia felt better but still tingled, and that 
she no longer bit her tongue.  In February 1998, she 
underwent a dental examination wherein her mobility and 
response to mastication, percussion, and oral palpation were 
evaluated as normal.  She completed "Dental Patient Medical 
History" forms in June 1996, November 1996, August 1997, 
November 1997, February 1998, July 1998, and November 1998.  
In response to a question regarding complications following 
dental treatment, she did not mention difficulty speaking or 
talking until November 1998, when she indicated that she 
experienced significant pain following oral surgery.  

In March 2003, the veteran submitted a claim seeking service 
connection for residuals of oral surgery.  In November 2003, 
the RO granted service connection for loss of sensation, 
fifth cranial nerve damage.  The RO evaluated her loss of 
sensation as ten percent disabling, relying upon an October 
2003 VA dental/oral examination that indicated a current loss 
of sensation on the right side of her tongue and jaw.  The RO 
deferred a decision on entitlement to compensation for 
difficulty speaking and eating. 

During the aforementioned October 2003 VA dental/oral 
evaluation, the examining VA physician observed a loss of 
sensation without evidence of paralysis or functional loss.  
He detected no interference in her speech or chewing.  In 
January 2004, the veteran underwent a speech pathology 
consultation.  The VA speech pathologist indicated that her 
speech was one hundred percent intelligible in conversation 
and oral reading, with no articulation errors.  In addition, 
the speech pathologist evaluated her ability to swallow by 
observing the veteran eat a peanut butter cracker.  The 
speech pathologist noted that after attempting to chew on the 
right side, the veteran quickly moved the food to the left 
side of her mouth.  The examiner determined that although her 
left side chewing was slow, it was within normal limits.  
Ultimately, the speech pathologist concluded that she 
compensated well for right side pain and numbness, and as a 
result, her speech, chewing, and swallowing were without 
functional limitations.    

In support of her claim, the veteran submits a letter from 
her husband, who noted that she complained of numbness in her 
tongue and mouth after surgery; which often resulted in 
biting her tongue. In addition, her husband indicated that 
during student-teacher training she often stuttered and 
stammered while pronouncing words that had previously given 
her no trouble.  Finally, he explained that she has been 
forced to re-learn how to speak and eat to overcome the 
numbness in her tongue and mouth.  In addition, the veteran 
submitted a letter from her mother, who confirmed that she 
complained of difficulty eating and talking.  

Although the letters submitted by her family confirm the 
numbness the veteran feels in her mouth and tongue as a 
result of fifth cranial nerve damage, they are not probative 
evidence that the veteran currently suffers from a current 
disability which impairs her ability to speak and eat.  Her 
husband indicated that she has modified the manner in which 
she speaks and eats to compensate for her present condition.  
However, neither her husband nor her mother indicated that 
she currently suffers from an uncorrected speech, chewing, or 
swallowing impediment.  Thus, the opinions of the examining 
physician and speech pathologist are the most probative 
evidence that her tongue and mouth  numbness does not impair 
her ability to speak and eat.  

The sincerity of the veteran's belief that she currently 
suffers from a speech impediment and impaired ability to chew 
and swallow is not in question.  However, after diagnostic 
evaluation, a physician and a speech pathologist found no 
evidence that she suffers from a current disability.  The 
examining physician found her mouth and tongue functions to 
be physiologically normal.  Further, the speech pathologist 
determined that the veteran had developed compensation skills 
which neutralized the effect that numbness on the right side 
of her mouth and tongue had on speaking and eating.  Based 
upon the evidence of record, the veteran does not currently 
have a chronic disability manifested by difficulty speaking 
and eating that is separate and distinct from the loss of 
sensation of her fifth cranial nerve.  In the absence of 
evidence that she suffers from a current disability, the 
preponderance of evidence is against the claim, "the benefit 
of the doubt rule" does not apply, and her claim for service 
connection for difficulty speaking and eating must be denied.  

Regarding the VA's duty to inform the veteran of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish her entitlement 
to service connection in June 2003 and September 2003 by 
informing her of the evidence she was required to submit, 
including any evidence in her possession, and the evidence 
that the RO would obtain on her behalf. Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of her claim, the RO obtained her service 
medical records, her VA treatment records, and furnished her 
with a VA dental/oral evaluation in October 2003.  The 
veteran also underwent a VA speech pathology consultation in 
January 2004.  She has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating this claim. 


ORDER

The claim of entitlement to service connection for difficulty 
speaking and eating is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


